Hathaway, J.
The plaintiff labored for the defendants at their mills in St. Johns, and by this action claims to recover his wages.
The defence is, that the labor was performed under a contract, on his part, to work for the defendants during the? sawing season of 1854, which he did not fulfill.
The testimony of Bagley, Ñute and Stone that “they were not hired by the season, but only to remain there as long as they pleased,” could have no legitimate effect upon the rights of the parties in this suit, and was improperly admitted. That testimony was introduced by the plaintiff as tending to show that he was not hired for a specified time. But the jury found that he was so hired. Else they could not have found, as they did, specially, that “ he quit the dedefendants’ employ, without their leave or consent, before the expiration of the time for which he was hired.” The defendants were not aggrieved by the admission of that testimony, for the special findings of the jury show that it produced no effect.
The plaintiff contends that he was excused from the performance of his contract, and justified in quitting when he *467did, by reason of the alarm and danger occasioned by the prevalence of the cholera in the vicinity of the mills, and that he is entitled to a reasonable compensation for the labor performed. If the fulfillment of the plaintiff's contract became impossible by the act of God, the obligation to perform it was discharged. If he was prevented by sickness or similar inability he may recover for wha the did, on a quantum meruit. 1 Parsons on Contracts, 524.
The plaintiff was under no obligation to imperil his life by remaining at work in the vicinity of a prevailing epidemic so dangerous in its character that a- man of ordinary care and prudence, in the exercise of those qualities, would have been justified in leaving by reason of it, nor does it make any difference that the men who remained there at work after the plaintiff left were healthy, and continued to be so. He could not then have had any certain knowledge of the extent of his danger. Ho might have been in. imminent peril, or he might have been influenced by unreasonable apprehensions. He must, necessarily, have acted at his peril, under the guidance of his judgment.
The propriety of his conduct in leaving his work at that time must be determined by examining the state of facts as then existing. When the laborer has adequate cause to justify an omission to fulfill his contract, such omission cannot be regarded as his fault. Whether or not the plaintiff had such cause was a question of fact, to be determined by the jury, upon the evidence.
“ Where there are conflicting proofs, or some necessary facts are to be inferred from others which are proved, then it is the province of the jury to decide the cause, under instructions from the judge, as to the principles of law which should govern them.” Sherwood v. Maverick, 5 Maine R., 295.
The question was rightly submitted to the .jury, and with appropriate instructions.
No question is presented by the exceptions concerning the rulings of the court upon the subject of damages, or the amount, if any, recoverable for wages.
*468A report of tire whole evidence, signed by the presiding judge, as the law requires, has not been furnished to the court. Therefore the motion for a new trial cannot be entertained.*

Exceptions and motion overruled.


Judgment on the verdict.

Tenney, O. J., and Appleton, J., concurred.
Goodenow, J., concurred in the result only.

 This, and the following ease of Stanley v. Drinkwater, were entered in the Law Court in 1856, to be argued in writing, and were decided by the members who held the term for that year, although they were not argued till 1857.